Title: From George Washington to Major General Philip Schuyler, 24 July 1777
From: Washington, George
To: Schuyler, Philip



Dear Sir
Head Quarters Ramapough [N.J.] July 24h 1777.

Your two Favors of the 21st & 22d Instant with the inclosed papers are come to Hand.
I lament, that you have not yet been joined by a larger Number of Militia, and that it has been found necessary to dismiss a part, even of those that have come to your Assistance, notwithstanding their presence is at this Time so urgently wanted—I am however in Hopes that your Situation will soon wear a more smiling Aspect, as I cannot but think the Eastern States, who are so deeply concerned in the Matter will exert themselves to enable you by effectual Succours to check the progress of the Enemy, and repel a Danger with which they are so immediately threatned.
I informed you in a Letter of the 23d that I had ordered a further Reinforcement, in General Glover’s Brigade, to be dispatched to you. This is all the Aid I can possibly afford you in the present State of Affairs, which you will be sensible is the Case, if you will endeavor to form an Estimate of my Strength, by that of the two Brigades which have been sent to reinforce you—You may draw a tolerable Inference from them of the Force I have to oppose the Enemy’s main Army, and you will percieve that I cannot, with the least propriety render it less, let my Inclination to put you upon the Footing you desire be ever so great.
You seem to apprehend that the Artillery sent up to you will in a great Measure be useless, for Want of a Sufficiency of Hands to manage them; but I see no Reason for this Apprehension, as by your last Return, including Non commissioned Officers, you have nearly twelve Men to each piece which are as many as we make Use of here and are sufficient for the purpose.
Not more than six Artillerists are required to load and fire a piece in Action, and you will have six others to each to make good any Loss that

may happen—For any Thing else besides loading and firing, active Men drafted from the Batalions will answer extremely well, and in a few Days, with Industry such Men may be made capable of performing every part of the Duty of a private Artillerist.
The Information of the prisoners and others transmitted by you, do not make the Numbers of the Enemy to exceed the Idea at first entertained of them, nor do I see any Thing in it to induce a Belief that their progress will be so rapid as not to give you Time to make proper preperations and receive sufficient Accessions of Force, to be able to give a vigorous and successful Opposition. They do not appear to be much above five thousand strong and seem to be unprovided with Waggons to transport the immense Quantity of Baggage and Warlike Apparatus without which they cannot pretend to penetrate the Country. You mention their having a great Number of Horses, but they must nevertheless require a considerable Number of Waggons, as there are many Things which cannot be transported on Horses. They can never think of advancing without securing their Rear, and the Force with which they can act against you will be greatly reduced by the Detachments necessary for that purpose and as they have to cut out their passage and to remove the Impediments you have thrown in their Way before they can proceed—This Circumstance with the Incumbrance they must feel in their Baggage Stores &c. will inevitably retard their March a considerable Time, and give you Leisure and Opportunity to prepare a good Reception for them—If they continue to act in Detachments you will have it in your power to improve it to very great Advantage, by falling vigorously upon some one of them with your whole Force, which, if you are fortunate enough to cut off will be fatal to them.
I have directed General Lincoln to repair to you as speedily as the State of his Health, which is not very perfect, will permit him. This Gentleman has always supported the Character of a brave, active, judicious Officer and as he is exceedingly popular and much respected in the State of Massachusetts, to which he belongs, he will have a Degree of Influence over the Militia, which cannot fail being highly advantageous. I intend him more particularly for the Command of the Militia and I promise myself it will have a powerful Tendency to make them turn out with more chearfulness, and to inspire them with perseverance to remain in the Field, and with Fortitude and Spirit, to do their Duty while in it. The Confidence they have in him will certainly operate forcibly towards producing these desirable Ends. You intimate the propriety of having a Body of Troops stationed somewhere about the Grants, the Expediency of which Measure appears to me evident, It would make General Burgoyne very circumspect in his Advances; keep him in continual Anxiety for his Rear, and believe him to

leave the posts behind him much stronger than he would otherwise do, and might answer several other valuable purposes—General Lincoln cannot be more serviceable than in the Command of this Body and no person can be more proper for it than him. From the View I have of the Matter, I should think it also advisable to send General Arnold or some other sensible spirited Officer to Fort Schuyler, to take Care of that post: keep up the Spirits of the Inhabitants and cultivate and improve the favorable Disposition of the Indians, all which are Objects of no small Importance. This is recommended on the Supposition that any Thing formidable should appear on that Quarter. I am with Regard Dear Sir Your most obedt Servant

Go. Washington.

